Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 1 of 10

. IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re: Chapter ll

ATD CORPORATION, et al,,l Case No. 18-12221 (KJC)

(Jointly Administered)

)
)
)
)
)
Debtors. )
)
)

 

/
Re: Docket Nos. 11, 1011 »U~_‘>

FINAL oRDER (I) AUTHoRIZING THE I)EBToRs
To (A) CoNTINUE To oPERATE THEIR cAsH MANAGEMENT
SYSTEM, (B) HoNoR CERTA!N PREPETITION oBLIGATIoNS RELATEI)
THERETO, (c) MAINTAIN EXISTING BUSINESS FoRMs, (D) PERFoRM
INTERCOMPANY TRANSACTIONS, AND (II) GRANTING RELATED RELIEF

 

Upon the motion (the “_l§/l__<_)_tio_n”)2 of the above-captioned debtors and debtors in

possession (collectively, the “_D_qut;)r§”) for entry of an order (this “Final Order”): (a) authorizing

. the Debtors to (i) continue to operate their Cash Management System, (ii) pay any undisputed
prepetition or postpetition amounts outstanding on account of the Bank Fees, (iii) maintain

existing Business Forms in the ordinary course of business, (iv) continue to perform the
Intercompany Transactions consistent with historical practice, and (b) granting related relief, all

as more fully set forth in the Motion; and upon the First Day Declaration; and this Court having
jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

 

1 The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, where applicable, include: ATD Corporation (3683); Accelerate Holdings Corp. (0528); American
Tire Distributors Holdings, Inc. (6143); American Tire Distributors, Inc. (4594); Rubbr Automotive Services,
LLC (3334); The Hercules Tire & Rubber Company (3365); Terry’s Tire Town Holdings, Inc. (7464); Tire Pros
Francorp (1361); and Hercules Asia Pacific, LLC (2499). The location of the Debtors’ service address in these
chapter ll cases is 12200 Herbert Wayne Court, Suite 150, Huntersville, North Carolina 28078.

. 2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

 

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 2 of 10

February 29, 2012; and that this Court may enter a final order consistent with Article III of the
United States Constitution; and this Court having found that venue of this proceeding and the
Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having
found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their
creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the
Motion and opportunity for a hearing on the Motion were appropriate under the circumstances
and no other notice need be provided; and this Court having reviewed the Motion and having
heard the statements in support of the relief requested therein at a hearing before this Court
(the “Hear_ilig”); and this Court having determined that the legal and factual bases set forth in the
Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the
proceedings had before this Court; and after due deliberation and sufficient cause appearing
therefor, it is HEREBY ORDERED THAT:

1. The Motion is granted on a final basis as set forth in this Final Order.

2. The Debtors are authorized to: (a) continue operating the Cash Management
System, substantially as identified on Exhibit 1 attached hereto and as described in the Motion;
(b) honor their prepetition obligations related thereto; (c) maintain existing Business Forms; and
(d) continue to perform Intercompany Transactions consistent with historical practice

3. The Debtors are authorized to: (a) continue to use, with the same account
numbers, the Bank Accounts in existence as of the Petition Date without the need to comply with
certain guidelines relating to bank accounts set forth in the U.S. Trustee Operating Guidelines;
(b) use, in their present form, all preprinted correspondence and Business Forms (including
letterhead) without reference to the Debtors’ status as debtors in possession; (c) treat the Bank

Accounts for all purposes as accounts of the Debtors as debtors in possession; (d) deposit funds

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 3 of 10

in and withdraw funds from the Bank Accounts by all usual means, including checks, wire
transfers, and other debits; and (e) pay the Bank Fees, including any prepetition amounts, and
any ordinary course Bank Fees incurred in connection with the Bank Accounts, and to otherwise
perform their obligations under the documents governing the Bank Accounts; provided that once
the Debtors’ preprinted correspondence, Business Forms (including letterhead) and existing
checks have been used, the Debtors shall, when reordering, require the designation “Debtor in
Possession” and the corresponding bankruptcy case number on all such documents; and provided
further, that with respect to any Business Forms that exist or are generated electronically, the
Debtors shall ensure that such electronic Business Forms are clearly labeled “Debtor ln
Possession.”

4. Any postpetition fees, costs, charges and expenses, including Bank Fees, or
charge-backs payable to the Cash Management Banks that are not so paid shall be entitled to
priority as administrative expenses pursuant to section 5 03(b)(1) of the Bankruptcy Code.

5. For Cash Management Banks that have signed a Uniform Depository Agreement
with the U.S. Trustee, all Bank Accounts with such Cash Management Banks are deemed to
satisfy Section 345(b) of the Bankruptcy Code.

6. The Debtors are authorized to continue using the Fuel Cards and the Fuel Card
Program and pay any undisputed prepetition amounts in connection therewith.

7. The Debtors are authorized to continue using vPayment and pay any prepetition
amounts in connection therewith in the ordinary course of business consistent with prepetition

practices.

‘8. The Cash Management Banks are authorized to continue to maintain, service, and

administer the Bank Accounts as accounts of the Debtors as debtors in possession, without

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 4 of 10

interruption and in the ordinary course, and to receive, process, honor, and pay, to the extent of
available funds, any and all checks, drafts, wires, credit card payments, and ACH transfers issued
and drawn on the Bank Accounts after the Petition Date by the holders or makers thereof, as the
case may be. No bank shall incur, and each bank is hereby released from, any liability for
relying upon any Debtor’s instruction as to which checks, drafts, wire transfers or ACH transfers
should be honored or dishonored or for such bank's inadvertence in honoring any check, draft,
wire transfer or ACH transfer at variance from a Debtor’s instructions, unless such inadvertence
constituted gross negligence or willful misconduct on the part of such bank. Each Debtor and
each Cash Management Bank are authorized to continue to perform pursuant to the terms of any
pre-petition agreement that exists between them relating to any Bank Accounts or other cash
management services except to the extent otherwise expressly provided in this Final Order, and
the parties to such agreements shall continue to enjoy the rights, benefits, liens, offset rights,
privileges and remedies afforded them under such agreements except to the extent expressly
modified by the terms of this Final Order or any order approving the Debtors’ use of cash
collateral and/or any postpetition financing facilities (the “DIP Order”). Notwithstanding
anything to the contrary in this Final Order, (i) no bank shall be obligated to extend credit to any
Debtor or honor any check or other payment item drawn on a Bank Account at such bank unless
there are sufficient and fully collected funds in such Bank Account, (ii) payments made by the
Debtors pursuant to the authority granted in this Final Order must be in compliance with, and
shall be subject to, the requirements imposed on the Debtors under any DIP Order, and (iii) to
the extent there is any inconsistency between the terms of any DIP Order and any action taken or

proposed to be taken hereunder, the terms of the DIP Order shall control.

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 5 of 10

9. Subject to the requirements of paragraph 16 of this Final Order, the relief granted
in this Final Order is extended to any new bank account opened by the Debtors in the ordinary
course of business after the date hereof, which account shall be deemed a Bank Account, and to
the bank at which such account is opened, which bank shall be deemed a Cash Management
Bank.

10|. All banks maintaining any of the Bank Accounts that are provided with notice of
this Final Order shall not honor or pay any bank payments drawn on the listed Bank Accounts or
otherwise issued before the Petition Date for which the Debtors specifically issue stop payment
orders in accordance with the documents governing such Bank Accounts. Each of the Debtors’
banks is otherwise authorized to debit the Debtors’ accounts in the ordinary course of business
without the need for further order of this Court for all checks drawn on the Debtors’ account

ll. Each of the Debtors’ banks is authorized to debit the Debtors’ accounts in the
ordinary course of business without the need for further order of this Court for all Bank Fees and
checks or other items deposited in one of the Debtors’ accounts with such banks prior to the
Petition Date which have been dishonored or returned unpaid for any reason, together with any
fees and costs in connection therewith, to the same extent the Debtors were responsible for such
items prior to the Petition Date.

12. The Cash Management Banks are authorized, without further order of this Court,
to debit all applicable fees and expenses associated with the Debtors’ Cash Management System
and cash management services rendered to the Debtors, whether arising prepetition or
postpetition from the applicable Bank Accounts consistent With historical practice, Without
interruption, and in the usual and ordinary course of business, and further, to charge back to the

appropriate accounts of the Debtors any amounts resulting from returned checks or other

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 6 of 10

returned items, including returned items that result from ACH transactions, wire transfers, or
other electronic transfers of any kind, regardless of whether such returned items were deposited
or transferred prepetition or postpetition and regardless of whether the returned items relate to
prepetition or postpetition items or transfers.

13. Subject to the terms set forth herein, any bank, including the Cash Management
Banks, may rely upon the representations of the Debtors with respect to whether any check,
draft, wire, or other transfer drawn or issued by the Debtors should be honored or dishonored
pursuant to any order of this Court, whether or not such checks, drafts, wires, or other transfers
are dated or made prior to, on, or subsequent to the Petition Date. Notwithstanding anything to
the contrary contained in this Final Order, no bank that honors a prepetition check or other item
drawn on any account that is the subject of this Final Order (a) at the direction of the Debtors;
(b) in a good-faith belief that this Court has authorized such prepetition check or item to be
honored; or (c) as a result of a mistake made despite implementation of customary handling
procedures, shall be deemed to be nor shall be liable to the Debtors, their estates, or any other
party on account of such prepetition check or other item being honored postpetition, or otherwise
deemed to be in violation of this Final Order.

14. To the extent any other order is entered by the Court directing Cash Management
Banks to honor checks, drafts, wires, or other transfers made, drawn, or issued in payment of
prepetition or postpetition claims, the obligation to honor such items shall be subject to this Final
Order.

15. Any banks, including the Cash Management Banks, are further authorized to
honor the Debtors’ directions with respect to the opening and closing of any Bank Account and

accept and hold, or invest, the Debtors’ funds in accordance with the Debtors’ instructions;

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 7 of 10

provided that the Cash Management Banks shall not have any liability to any party for relying on
such representations to the extent such reliance otherwise complies with applicable law.

16. Subj ect to the DIP Order and the documentation in respect of any such
postpetition financing facilities and/or use of cash collateral (the “DIP Documents”), the Debtors
and the Cash Management Banks may, without further order of this Court, agree to and
implement changes to the Cash Management System and procedures related thereto in the
ordinary course of business, including, without limitation, the opening of any new bank accounts
and the closing of any existing bank accounts and the entry into any ancillary agreements,
including new deposit account control agreements, so long as (a) any such new account is with a
bank that is (i) insured with the F ederal Deposit Insurance Corporation or the Federal Savings
and Loan Insurance Corporation and
(ii) designated as an authorized depository by the U.S. Trustee pursuant to the U.S. Trustee’s
Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees, (b)
the Debtors provide ten calendar days’ notice to the U.S. Trustee and counsel to the Prepetition
Agents and the DIP Agents of the opening or closing of any such account or any changes in Cash
Management Systems, and (c) any such changes to the Cash Management System and
procedures related thereto are not prohibited by the terms of the DIP Order or the DIP
Documents.

17. Subject to the terms hereof, the Debtors are authorized, in the ordinary course of
business, to open any new bank accounts or close any existing Bank Accounts and enter into any
ancillary agreements, including new deposit account control agreements, related to the foregoing,

as they may deem necessary and appropriate

 

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 8 of 10

18. The Cash Management Banks are authorized to follow any instruction of the DIP
Agent pursuant to any applicable blocked account or control agreement with respect to the
disposition of any Bank Accounts (and all deposits therein) maintained with such Cash
Management Bank following the exercise of any remedies of such lender in accordance with the
DIP Documents.

19. All postpetition payments from a Debtor under any postpetition Intercompany
Transactions authorized hereunder are hereby accorded administrative expense status under
section 503(b) of the Bankruptcy Code.

2(). In connection with the Intercompany Transactions, the Debtors shall (a) continue
to maintain current, accurate, and detailed records with respect to all transfers of cash so that all
Intercompany Transactions may be readily ascertained, traced, and properly recorded on
intercompany accounts and (b) provide monthly reports of Intercompany Transactions to the
(i) Office of the U.S. Trustee; (ii) counsel to the DIP Agents; (iii) counsel to the advisors to the
DIP FILO Lenders and Consenting Noteholders; (iv) counsel to the ad hoc term lender
committee; and (V) proposed counsel to the Official Committee of Unsecured Creditors.

21. All intercompany transfers made by a Debtor to a non-Debtor foreign affiliate will
be included in the Debtors’ Monthly Operating Reports. Notwithstanding the foregoing, the
U.S. Trustee’s rights are reserved with respect to calculation of quarterly fees under
28 U.S.C. § 1930(a)(6).

22. The Debtors shall (i) provide reasonable notice to the U.S. Trustee if the daily
balance in any Paypal account exceeds $75,000 and (ii) include detailed Paypal account

statements in the Debtors’ Monthly Operating Reports.

 

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 9 of 10

23. Nothing contained in the Motion or this Final Order shall be construed to
(a) create or perfect, in favor of any person or entity, any interest in cash of a Debtor that did not
exist as of the Petition Date or (b) alter or impair the validity, priority, enforceability or
perfection of any security interest or lien, in favor of any person or entity, that existed as of the
Petition Date.

24. The banks and financial institutions on which checks Were drawn or electronic
payment requests made in payment of the prepetition obligations approved herein are authorized
to receive, process, honor, and pay all such checks and electronic payment requests when
presented for payment, and all such banks and financial institutions are authorized to rely on the
Debtors’ designation of any particular check or electronic payment request as approved by this
Final Order Without any duty of further inquiry and without liability for following the Debtors’
instructions

25. Notwithstanding the relief granted in this Final Order and any actions taken
pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the
validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other
party in interest’s right to dispute any prepetition claim on any grounds; (c) a promise or
requirement to pay any prepetition claim; (d) an implication or admission that any particular
claim is of a type specified or defined in this Final Order or the Motion; (e) a request or
authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of
the Bankruptcy Code; or (f) a waiver of the Debtors’ or any other party in interest’s rights under
the Bankruptcy Code or any other applicable laW.

26. The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

 

 

 

 

Case 18-12221-K.]C Doc 233 Filed 10/24/18 Page 10 of 10

as a consequence of these chapter ll cases with respect to prepetition amounts owed in
connection with the relief granted herein. l

27. Notwithstanding the Debtors’ use of a consolidated cash management system, the
Debtors shall calculate quarterly fees payable under 28 U.S.C. § 193 0(a)(6) based on the
disbursements of (or on behalf of) each Debtor regardless of which entity actually makes such
disbursements

28. Notwithstanding the relief granted in this Final Order, any payment made by the
Debtors pursuant to the authority granted herein shall be subject to any order authorizing use of
cash collateral.

29. The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b)

30. Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such
notice.

31. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final
Order are immediately effective and enforceable upon its entry.

32. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Final Order in accordance with the Motion.

33. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enfo ment of this Finaf Order.
Dared; 0 7-`f,2018 /m;i W/

Wilmington, Delaware The Ho orable e in J. Carey
United tates B ptcy Judé

10

 

 

 

